First, I should like to express the satisfaction and pride of the Spanish Government at seeing you. Sir, preside over this session of the General Assembly during which the fortieth anniversary of the United Nations is being celebrated. Your long professional experience and well-known personal qualities constitute a guarantee that the work of this session will take place under this best possible conditions.
I would also like to note the skill and mastery with which your predecessor, Ambassador Lusaka of Zambia, directed the previous session of the Assembly.
Lastly, I should like to congratulate Secretary-General Perez de Cuellar for his professional qualifications and devotion to his duties.
I come to this celebration in order to share with the great family of the United Nations wishes, but also fears,, hopes, but also doubts, aspirations as well as frustrations. I come so that all of us together might evaluate for decades of experience and find paths towards the solution of the many problems that still confront us. I come, in short, in order to try to help make this Organization, the repository of so many hopes, more efficient, more dynamic and more own own.
This shared celebration should result in a collective act of faith in the United Nations and in an expression of political will, so that our plans shall not remain, as they have on numerous other occasions, mere words filed away together with many other good projects in the archives of this Organization.
It is now 40 years since, in a world leveled and impoverished by a war that brought death and destruction to all corners of the earth, a group of statesmen laid the foundations for a new international order whose basic pillar would be the United Nations. The drafters of the Charter did not limit themselves to drawing the historical lessons of the League of Nations, but wanted to give new juridical expression to the desire for brotherhood felt by all human beings.
The United Nations was thus conceived as a center to harmonize efforts on behalf of international peace and security; to further friendly relations among peoples; to encourage international co-operation for the solution of economic, social, cultural and humanitarian problems, and also to foster respect for human rights and fundamental freedoms.
The world turned hopeful eyes towards the city of San Francisco and to this attempt to organize the coexistence of nations around the ideals of peace, justice and freedom. But it did not take long for the crude realities of a political confrontation that divided the world into antagonistic camps to fall upon this historic moment and on the United Nations. In various parts of the planet conflicts fed by old and new rivalries once again flared up. Obstacles arose to plans for the ordering of international economic relations on more equitable foundations; while millions of persons continued to be subject to discrimination and persecution for political, religious or racial reasons.
At the beginning of my statement I referred to the origins and purposes of the Charter, as well as its first clashes with reality because I belong to the generation of Spaniards who were born during the period when the United Nations was founded; because in our "youngest youth", in the words of Antonio Machado, a Spanish poet, we used as an instrument of struggle clandestine copies of the Universal Declaration of Human Rights, distributing the to our fellow citizens as pamphlets that the existing authoritarian regime considered subversive; because for us fundamental human rights were not facts of life, as they were for some others of my generation around the world but something achieved in Spain by peaceful means. Yet for us those rights were not merely Utopian ideals or unattainable goals, and the proof of that is my presence here in this Assembly as President of the Government of Spain, chosen by the free and sovereign will of our people.
For these reasons, it is no mere rhetorical expression or courtesy for me to reaffirm before this Assembly the firm commitment of the people and Government of Spain to defend the principles of the Charter and to strive to achieve its objectives. On the contrary, it is a profound conviction, born of the difficult but encouraging experience of our nation during the recent past.
These features of our own experience in turn affect our external outlook, and is reflected in the position we adopt towards international problems.
Our world is certainly very far from being the world that the drafters of the Charter wanted to build. The international community is passing through a period of uncertainty and confusion which seems to be testing the principles contained in the Charter and even bringing into question the very authority and efficiency of our Organization.
We are all suffering from a climate of international tension exemplified by the persistence of international conflicts, and by the disproportionate accumulation of conventional arms and, above all, of nuclear arms, but also, as
 already stated in this debate, by the existence of serious economic and social imbalances and by violations of the human rights and fundamental freedoms endured by millions of human beings. All this - war, poverty, discrimination - is immediately known in every corner of the world through the powerful communication media of present-day society, giving rise to disillusion among many and despair among even more.
I do not intend to make an exhaustive analysis of each and every one of the problems of the international community, nor to make excuses for the responsibilities that any one of us might bear for them, and still less do I intend to rest content with declaratory statements full of good intentions but lacking in realism. I only wish to fulfill a responsibility to contribute to the joint meditation that the fortieth anniversary of this Organization - which has been, is and will continue to be whatever its Members as a whole desire - should stimulate among us.
Xt is my belief that the three great problems which confront today's world probably would be even graver than they are if the United Nations did not exist. These three problems - the arms race the violation of human rights and the serious international economic crisis - represent challenges to the United Nations aims of peace, liberty and justice. Because of their scale and the complexity of their causes they concern the whole of icankind to a greater or lesser degree. Moreover, they are interrelated, so that we can affirm that peace is a necessary but not a sufficient condition for meeting the other two great challenges we face. On our capacity to meet these problems and find solutions for them will depend the judgement that history will render on the United Nations and - let us not deceive ourselves - on all of us, political leaders who collectively determine the course of our Organization.
International detente, as the road to peace, depends upon disarmament, and the actual state of the arms race is more than discouraging, it is a situation which is shocking to any moral sense and is leading us towards collective suicide.
The great Powers continue to pay little heed to the recommendations of the United Nations and are investing enormous sums in nuclear arsenals with an overkill capacity to destroy our planet. As if it were not enough to end human life once, we seem to be intent on accumulating sufficient weapons to destroy all traces of life on this planet several times over. On the other hand, many developing nations are endowing themselves with costly conventional armaments that far exceed their defense needs. Both groups of countries are ignoring the many voices crying out for the use of those resources for the eradication of poverty and hunger. He hope that the forthcoming Conference on Disarmament and Development will provide a powerful stimulus in this area.
During its last session the General Assembly urged the United States and Soviet Governments to renew their arms control negotiations without delay or preconditions. Today it is fitting to express the satisfaction and relief of the international community at the reopening of these negotiations, whose results and implication go far beyond those of a simple bilateral dialog.
In the unavoidable challenge of disarmament and arms control, much, in fact nearly all, remains to be done. Indeed, given the acceleration and increasing sophistication of the arms race, the road to disarmament seems longer than ever. Nevertheless, we cannot permit ourselves the least discouragement when dealing with our own survival and our legacy to future generations.
The United Nations has not remained inactive in the face of this challenge. It has approved important agreements as a first step towards the goals we have set for ourselves. It has promoted the creation of large denuclearized zones; and it has served as a forum for multilateral negotiations that proceed slowly but steadily in the Conference on Disarmament in Geneva.
We must insist once again that the steps already taken should be completed through the strong determination of the great Powers to arrive at significant agreements that will open the road to a new era of confidence and mutual security. These are essential and complementary conditions for establishing verifiable disarmament measures as a firm basis for detente.
In addition to these structural problems, there are situations of conflict of a particularly serious nature. I will refer to only two of these, while stressing that this does not imply any lack of concern on the part of any of us, particularly my Government, over conflicts such as that between Iran and Iraq and occupations such as those of Afghanistan, Kampuchea and Namibia.
The conflict in the Middle East, with its never-ending train of human suffering and its enormously destabilizing effect, continues any sign of finding a just and peaceful solution. Such a solution would have to be based on the withdrawal by Israel from the Arab territories occupied since 1967; on respect for the legitimate rights of the Palestinian people, including their right to self-determination, on the right of all nations in the region, including Israel, to live in peace within secure and recognized boundaries.
The Spanish Government follows with interest and hope the praiseworthy efforts now being made to open a path towards peace through dialog among the parties directly concerned, on the basis of the guidelines set by the relevant United Nations resolutions. We have publicly expressed our support for these initiatives.
The Central American crisis continues to cast a destabilizing shadow over the whole region. The vigorous efforts of the Contadora Group have succeeded up to now in containing the conflict and avoiding its spread. Nevertheless, the deep roots of the crisis, that is to say, the unjust economic, social and political structures, made worse by the increasing trend to militarization continue to bring about a deterioration in the living conditions and in the security of the inhabitants of the region.
In these circumstances, the Contadora Group needs, now more than ever, the committed support of the entire international community, and, in particular, that of the countries with special ties to the region, in the task of outlining a framework for coexistence in Central America that will guarantee the independence, territorial integrity, and relations of friendship and co-operation among all the countries of the area, as well as full freedom for their peoples.
In this sense, it is promising to see the backing given Contadora by the four countries of the Lima Group, as well as the possibilities offered by the channels of co-operation already established between the Central American countries and the European Community, including Spain and Portugal.
The second great problem confronting us is the systematic violation of human rights in a number of countries and the indifference of their leaders to the appeals from this Organization.
At the same time, it must be recognized that the denunciations which have originated here have at times suffered from selectivity, and the discussions on the primacy of individual and collective rights have often concealed a struggle of ideological interests.
But in many parts of the world, political convictions or religious beliefs are still grounds for persecution or exile, not to say torture or forced disappearance. The exploitation and lack of protection for workers, even child labor, continues to prevail in many places.
Racial discrimination, one of the most odious affronts to human rights, is still a regular practice in many societies. In particular, the policy of apartheid of the Government of South Africa has once again shown its most repressive side by causing further suffering to the majority of the population and carrying within it the seeds of regional destabilization.
Our Organization, and with it the international community, must rise up with one voice to condemn unequivocally one of the most flagrant and masssive violations of human rights in our time. The measures recently adopted by a significant number of the members of the international community are practical proof of the importance given to this problem and of the need for attaining real advances. Only the disappearance of this institutionalized system of racial discrimination can restore human dignity to the majority of the South African population and ensure a future of peace and harmony in southern Africa.
From this rostrum, I wish to appeal to the South African authorities to immediately and unconditionally free Nelson Mandela along with the other political prisoners, with a view to creating the minimum conditions for a dialog that might avoid impending disaster.
Faced with the challenge of human rights violations, the United Nations has opened a new era in which it has been possible to establish international means for the promotion and defense of human freedom and dignity. Now, it is possible to hold States accountable for their actions.
Spain can legitimately say that it is at the forefront of the countries that have freely agreed to submit themselves to these international controls, both of the United Nations and the even stricter controls of the Council of Europe.
To defend human rights is also to protect citizens against terrorism, whose objective is none other than to eliminate coexistence and freedom. Like fascism, terrorism attempts to impose itself on democratic society by force. This new form of totalitarianism, which tramples equally upon the life and liberty of man, each day has a greater international element, and so our response to it must also be international.
The international economic crisis continues to have harmful effects in many countries of the world, especially the least-developed nation?. The meager recovery of economic activity, and with it that of international trade, has not sufficiently involved large areas of the world. Neither has it permitted a significant reduction of the most serious problems faced by many industrialized countries and their economies that is to say, unemployment and technological obsolescence.
The burdensome foreign debt of many developing countries is one of the major problems posed to the international community today. Together with natural disasters, such as when our hearts went out to our brothers in Mexico following the earthquake, there are also financial earthquakes. Of major importance is the debt problem of the debtor nations subjected as they are to overwhelming burdens. But it is also important for the industrial countries, since it leads to fragility in financial markets. It is important, finally, for the international economy as a whole.
Developments which in little more than ten years have led to present difficulties are a complicated story. But it is worth-while to note that in the genesis for these problems, responsibility has been widely distributed. It is important to recognize that the problem of the debt is not an isolated phenomenon, rather that it forms an integral part of economic development in an interdependent world, and its solution, therefore, is a task for all countries, debtor and creditor countries alike.
For the heavily indebted nations, their inevitable contribution to the solution of this problem must be centered on the development of policies of economic reform and adjustment. These imply austerity programs, but also the bringing up to date of productive systems and resources. These are thankless economic policies, I know them well, almost always besieged by those who are impatient and attacked with proposals which are as simplistic as they are deceitful. But these policies deserve our respect, encouragement and assistance. We should support them, especially when they are adopted by democratic governments which must with great effort seek means to overcome the crisis and maintain liberties which they have conquered at high cost. That respect and support must be expressed through effective co-operation.
We must recognize that, however firm the determination of debtor nations to apply policies of adjustment, there is a limit beyond which undeniable aspirations for human dignity generate social tensions which become irresistible. It is necessary, therefore, that when these countries practice sound economic policies they may count on effective international co-operation to enable them to stagger their actions within tolerable limits, and at the same time to permit them to create a climate of hope for their peoples. The co-operation of creditor nations cannot be limited to dealing with financial problems on a case-by-case basis or to considering the debt problem in isolation.
The fact is that the monetary, fiscal and commercial policies of the industrial countries directly and seriously affect the developing countries and condition their ability to pay.
This may produce the paradox that the industrial nations maintain disjointed financial policies while by the pressure of external restrictions they force the debtor countries to fight to preserve their international solvency, sometimes at a very harsh social and political cost. It is even more unreasonable to ask the debtor nations to apply policies of structural change while the industrial nations increasingly resort to protectionism as a way of avoiding adapting themselves to the changing conditions of the world economy.
Thus, the debt problem demands effort and discipline on the part of the debtor nations, but also requires from the industrial nations clear-cut, intensive co-operation far exceeding mere financial agreements on the renegotiation of liabilities.
Spain, because of its relatively modest size economically, cannot hope to play a leading role in dealing with these problems, but it will not succumb to the temptation of irresponsible rhetoric. We believe that the existing difficulties must be overcome through international co-operation within an adequate time-frame and by taking fully into account all the interests involved.
I can assure the Assembly that Spain, which, like other nations, has interests of its own in the issue, and has a deep understanding of the problems of the debtor nations and very close ties with some of them, is willing to participate in this co-operation and to stimulate it. To this end, we shall defend these points of view in all the international forums in which we participate and in forums in which
we shall participate in the very near future, such as those of the European Community.

This, in broad outline, is the disturbing picture that a rapid survey of the international scene reveals. This is not the world to which we aspire or in which the Charter of the United Nations has led us to believe. Nevertheless, this Organization has done much in the last 40 years for the peace of mankind and human progress.
The judgment of world public opinion on the United Nations depends in great part on its contribution to the maintenance of international peace and security. In this regard, it would be unjust to forget what the Organization has contributed in keeping situations of tension from degenerating into open confrontations or in limiting the effects of local conflicts. In the final analysis, the obligation of all States to justify their international actions in this forum increases the political cost of any behavior that is contrary to the spirit or the letter of the Charter.
There are other arenas in which the work of the United Nations, seen in historical perspective, is impressive. Now that we are or the verge of commemorating the twenty-fifth anniversary of the Declaration on the Granting of Independence to Colonial Countries and Peoples, how can we fail to recall that the United Nations has been a protagonist of decolonization and that its influence has been decisive in accelerating that process?
It is true that there are still questions pending, but in all of them this Organization has drawn up an appropriate framework for a solution, whether it be through the exercise of the right of self-determination or through the application of the principle of territorial integrity.
One of the pending colonial questions directly affects my country. I refer to the ease of Gibraltar. Recently, Spain and the United Kingdom have taken an important step towards the definitive solution of the problem by concluding the Brussels Declaration, which provides for the opening of negotiations on all questions, including, therefore, the question of sovereignty. We are confident that we can thus put an end, in accordance with the directives of the United Nations, to an anachronistic dispute which, like others in the world no longer has any reason for existing between two nations united by their common membership in European institutions.
Unfortunately, the decolonization effort has not been sufficient. Many countries have remained trapped in the vicious cycle of poverty, made worse on many occasions by the consequences of natural disasters. In this area too, the United Nations has made prodigious efforts through the establishment of funds and development programs, technical co-operation and humanitarian and emergency aid, which have benefited millions of human beings.
The record of the United Nations, therefore, is not insignificant, but we must admit that compared with the enormous task that still lies ahead it has not responded fully to the hopes of the founders of the Organization or met the expectations of the peoples. This has brought about a certain devaluation of multilateralism as a method of ordering international society.
It is paradoxical that in an increasingly interdependent world that needs international co-operation there is ever more insistent talk about the alleged crisis of multilateral channels and the United Nations is criticized, at times ruthlessly. This anniversary provides a good opportunity for analyzing the causes of the crisis and diagnosing which are due to a lack of will and which to structural deficiencies, so as to be able to introduce suitable remedies and necessary reforms.
In order to make the principles of the Charter fully applicable the Organization would have had to be provided with much more comprehensive means. Instead, the Organization's capacity for action was strictly limited. This disproportion between objectives and the means given to the Organization is one of the constant sources of disenchantment and frustration among the world' public.
The lack of real power on the part of the Organization could have been compensated for by fuller co-operation among the great Powers. But, after having reserved for themselves a privileged position in the Security Council, these have limited themselves in practice to using the Organization frequently as a marginal forum for political and ideological confrontation.
Furthermore, as we near the objective of universality, the composition of international bodies has become more complex and heterogenous. Some countries find it difficult to accept this heterogeneity, which is a reflection of today's world, and criticize the action of specific organs or agencies because they do not correspond to their own interests or aspirations. But neither the policy of leaving seats empty nor the attempts to manipulate an international organization are constructive foundations for the future.
The crisis of multilateralism thus has its origins in the interaction of very diverse and complex causes. We should not therefore cherish false hopes as to its rapid solution. Nevertheless, there is a great deal that each of us can do.
All Member nations must develop a greater sense of their responsibilities towards the Organization, renouncing any unilateral interpretation of the principles of the United Nations. The permanent members of the Security Council have, moreover, a special responsibility in accordance with the role conferred on them by the Charter. Only improvement of the international political climate and greater co-operation, by the great Powers within the context of the Council will make it possible to lay the basis for re-establishing the authority of the United Nations.
The subsidiary bodies and specialized agencies should reaffirm their original objectives so that an authentic differentiation of functions may allow the united Nations system to develop .all its potential in the cause of international co-operation.
Finally, we shouU strengthen the authority of the Secretary-General to enable his to carry out fully the mission entrusted to him by the Charter. The joint appeal for the strengthening of the United Nations, which I recently signed, together with other Heads of States or Government, stresses the central importance of the Secretary-General by affirming that he "should play an active role in the solution of international crises" and that "the conflicting parties should use his good offices in a constructive fashion and co-operate with him in mediation efforts". Before concluding my speech, I think it necessary - although not without risk - to try to draw up a balance sheet. These first 40 years in the life of the United Nations have been, in my judgment, positive ones. Most of the shortcomings on which 1 have commented here are not the fault of the Organization itself, but rather of a lack of political will on the part of Member States, at times because of selfishness or a lack of solidarity, at other times because of indolence, and on not a few occasions because of a lack of trust. We should try to eradicate all these shortcomings. It is certainly true that in order to reach that goal we shall need a different world, but such a world will not be possible without determination on our part to overcome the setbacks of the past and not fall prey to discouragement. The very fact that the leaders of so many and such diverse nations have gathered here to engage in collective contemplation should help us objectively to pinpoint our successes and our failures.
Let us prevent the phrase "too little, too late" from becoming the epitaph of all those institutions unable to give an adequate, timely and just response to the great problems of their time.
We must force ourselves to understand the present with the concepts of today and not with those of yesterday, so that we can prepare for tomorrow. The united Nations should not be only a meeting place for prolonged deliberations on issues of current interest or much less a hospital for the fevers and infirmities of the international community. The United Nations should be, first and foremost, the place where solutions to our global problems and great plans for the future can be jointly worked out and put into practice through multilateral co-operation.
In the past we have reacted to crises instead of foreseeing and preventing then. As a result, many of our problems today sees insoluble or insuperable. In the future, we should strive to ensure that our organization is not United to being a safety net in tines of danger, but that it also - and above all - serves as the center for long-tern efforts to resolve the pressing problems and challenges of a world which is in transition and becoming increasingly interdependent every day.
Today we face the challenge of having to respond to ambitious objectives with limited means. TL« forces of reason and solidarity must prevail over those of violence and selfishness if we do not wish to be denounced by the men and women of tomorrow for having been blind to the opportunities offered to us by technological advances and for having used them for destructive ends rather than for the building of a better world.
Nevertheless, realism obliges me to insist that the only catalyst capable of bringing about the positive synthesis of these extremes is the political will of the States Members of this Organization. The time has come to expect less and contribute more.
In a world where the instruments of peace are few and fragile, the united Nations, with all its deficiencies, is our best hope. Let us ensure that this fortieth anniversary will transcend ceremonies, proclamations and good intentions and that from it will emerge a true commitment to advance with determination towards universal peace, prosperity, justice and freedom.
I assure this Assembly that the people and the Government of Spain will spare no effort in this common enterprise, to which we are all summoned.
